Case: 13-13194   Date Filed: 08/12/2014    Page: 1 of 3


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-13194
                       Non-Argument Calendar
                     ________________________

                      U.S. Tax Court No. 8386-12




MOHAMED MAWJI, FATEMA MAWJI,



                                                        Petitioners-Appellants,

                                 versus

COMMISSIONER, IRS,

                                                         Respondent-Appellee.



                     ________________________

                     Appeal from a Decision of the
                       United States Tax Court
                     ________________________

                           (August 12, 2014)
                   Case: 13-13194        Date Filed: 08/12/2014     Page: 2 of 3


Before WILSON, ROSENBAUM, and HILL, Circuit Judges.

PER CURIAM:

       This is an appeal from a decision of the Tax Court that Mohamed Mawji and

Fatema Mawji (taxpayers), petitioners-appellants, are liable for income tax

deficiencies, and accuracy-related penalties, for their taxable years 2008 and 2009.

The Tax Court entered its decision based on the proposed stipulation of facts

submitted by the Commissioner of Internal Revenue (Commissioner), respondent-

appellee. Tax Ct. R. 91(a). 1

       As the taxpayers did not participate in the stipulation process, the Tax Court

deemed the facts and evidence established under Rule 91(f). Rule 91(f) prescribes

the procedures to be followed when Aa party has refused or failed to confer with an

adversary with respect to entering into a stipulation in accordance with this Rule

[91].@ Tax Ct. R. 91(f)(1). It entered judgment in favor of the Commissioner.

       1
           Rule 91(a)(1) states in relevant part:

           The parties are required to stipulate, to the fullest extent to which complete or
       qualified agreement can or fairly should be reached, all matters not privileged
       which are relevant to the pending case, regardless of whether such matters involve
       fact or opinion or the application of law to fact. Included in matters required to be
       stipulated are all facts, all documents and papers or contents or aspects thereof,
       and all evidence which fairly should not be in dispute. Where the truth or
       authenticity of facts or evidence claimed to be relevant by one party is not
       disputed, an objection on the ground of materiality or relevance may be noted by
       any other party but is not to be regarded as just cause for refusal to stipulate.

Tax Ct. R. 91(a).

                                                    2
                 Case: 13-13194         Date Filed: 08/12/2014        Page: 3 of 3


         We have carefully reviewed the record in this appeal. It is clear from the

record that, almost flagrantly, the taxpayers failed to cooperate in the stipulation

process. It is clear that the Commissioner made countless efforts to secure the

taxpayers= cooperation; these efforts were either stonewalled or ignored. Tax Ct.

R. 91.

         On the other hand, it is also clear from the record that the taxpayers neither

filed nor asserted anything to indicate that they disagreed with the Commissioner=s

proposed stipulation of facts. Also, it is clear that the taxpayers failed to make any

offer of proof.2 Tax Ct. R. 91(f).

         Upon completion of our record review, and our consideration of the briefs

and the arguments of counsel, we find no abuse of discretion, and we affirm the

judgment of the Tax Court.

         AFFIRMED.




         2
        Somewhat incredibly, the taxpayers appear to refer to a stipulation as a written
statement of the evidence that they intend to offer at trial in support of their contested assertions.



                                                  3